                    Case l:19-cv-00827-ALC-GWG
                    Case  1:19-cv-00827-ALC-GWG Document
                                                Document 35
                                                         34 Filed
                                                            Filed 10/18/19
                                                                  10/18/19 Page
                                                                           Page 12 of
                                                                                   of 12

       October 18, 2019                                                                                   A
       Page2                                      MEMO ENDORSED                               Hodg§gnRuss. .
              Given these circumstances, we respectfully request the following extensions of dates of
       the Scheduling Order:

              Par. 3.c: The parties will complete depositions on or before January 15, 2020 (an
       extension from December 2, 2019)

             Par. 3.d: All non-expert discovery shall be completed by January 15, 2020 (an extension
       from December 2, 2019)

               Par. 3.e: All disclosures of the identities in reports of experts required by Rule 26(a)(2)
       shall be made no later than February 15, 2020 (an extension from January 3, 2020). Any
       rebuttal report is due by March 15, 2020 (an extension from January 31, 2020). The depositions
       of experts shall be completed no later than April 15, 2020 (an extension from February 28,
       2020).

                Par. 3.f: Pre-trial motions, if any, will be filed no later than May 15, 2020 (an extension
       from March 27, 2020). If no such motions are contemplated, the parties will submit ajoint pre-
       trail order in accordance with procedures of the Judge before whom the trial will be conducted
       no later than May 15, 2020 (an extension from March 27, 2020).

               There have been no previous requests for time extensions under the Scheduling Order.
       Plaintiff's counsel has indicated that Plaintiff will not oppose this application.

              If the court has any questions with respect to this request, I would be happy to address
       them. I appreciate the court's courtesy and attention to this matter.



~USDCSDNY                                             Very truly yours,
· DOCUMENT
   ELECTRONICALLY FILED
  DOC #:                             .----::-r,
1 DATE FILED:                 tO /;Yft1               Christopher Massaroni
                . .-=----·=···-============
                =
' . -·--· ..·-:=.                                     (CM-1021)



       cc:          Maurice Heller (via e-mail)




       090989.00000 Litigation 1S276643vl
